Title: William W. Hening to Thomas Jefferson, 15 April 1815
From: Hening, William Waller
To: Jefferson, Thomas


          Sir,  Richmond 15th April 1815
          I should have answered your letter of the 8th by the return of the mail, had I not found it necessary to occupy much time in searching for the two MS. Vols, which you say are still wanting.—
          I have such a strong impression that the thin M:S, marked A. was put up between the two thin boards, sent up, that I cannot help thinking it may yet be found there.—I have made very diligent search among my books and papers, and have not been able to find it. The MS. marked D, containing the laws from 1642/3 to 1661/2 I certainly received from the late Edmund Randolph Esqr as his property; and, had he lived, I should as certainly have returned it to him.—I have several times offered it to his son Peyton, but he declined taking it.—It is now in my possession, & I have no doubt, that it is your property:—for I discover, that it is, in fact, marked D,—a circumstance which never before arrested my attention.—
          I had very carefully, as the printing progressed, packed away the M.S.S. received from you, and had it not been for a fire which happened within a few feet of my house, in May last, and which entirely consumed the adjacent building (tho’ mine almost miraculously escaped), they would have been in the most perfect order.—On this occasion, my house was suddenly emptied of every article:—Your books were the first that I carried out:—all my books and papers were placed on a carpet, in the street, but the carpet being wanted, to cover the house, and protect it, from the approaching flames, was suddenly drawn, from under the books and papers, & they were left in the street.—From their deranged state, I have not yet been able to extricate them.—The frequent alarms from the enemy, during the last summer, and the scenes acted at Washington, inducing us to expect nothing better from them, than the Goths & Vandals, rendered it expedient to keep all important books & papers, packed up, ready for removal, at the shortest notice.—Mine were not unpacked, until since the restoration of peace.
          I will make another effort, to find the thin M.S. marked A.—& in any event, will send up that marked D, being well satisfied that it is your property.
          I am Reply YrsWm W. Hening
        